DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 4, 6, and 8 are objected to because of the following informalities:  
Regarding claim 2, the limitation “wherein the rigid terminal element protruding from the void opening” is believed that is should read “wherein the rigid terminal element protrudes 
Regarding claim 4, the limitation “wherein the rigid terminal element extending along a longitudinal direction” is believed that is should read “wherein the rigid terminal element extends 
Regarding claim 6, the limitation “wherein the rigid terminal element comprising a metal alloy” is believed that is should read “wherein the rigid terminal element comprises 
Regarding claim 8, the limitation “wherein the cured material comprising cured epoxy” is believed that is should read “wherein the cured material comprises .
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmartin et al  (US 2005/0046534).
Regarding claim 1, Gilmartin discloses an inductive device (Fig. 2a-c, 200) comprising: a magnetic core (Fig. 2a-c, 202a/b) forming a void (Fig. 2a, hole in 202a/b) and a void opening (Fig. 2a-c, bottom of 202a/b); a winding (Fig. 2a-c, 204) accommodated in the void of the magnetic core (Fig. 2a-c); at least one lead wire (Fig. 2c, 220) extending from the winding (Fig. 2c); a cured material (Fig. 2a-c, 206) provided at least at a part of the void opening (Fig. 2a-c); and at least one rigid terminal element (Fig. 2a-c, 210) connected to the winding via the at least one lead wire (Fig. 2c), the at least one rigid terminal element being partly embedded in and protruding from the cured material (Fig. 2a-c).  
Regarding claim 2, Gilmartin further discloses that the rigid terminal element protruding from the void opening (Fig. 2a-c).  
Regarding claim 3, Gilmartin further discloses that the rigid terminal element being at least partly accommodated within the void opening (Fig. 2a-c, 206 goes up into void opening at least partially).  
Regarding claim 4, Gilmartin further discloses that the rigid terminal element extending along a longitudinal direction (Fig. 2a-c, up and down), the rigid terminal element having a distal end (Fig. 2a, bottom od 210s) protruding from the cured material and a proximal section embedded in the cured material (Fig. 2a), wherein an outer surface of a cross section of the proximal section, which cross section being perpendicular to the longitudinal direction, being non-circular (can be many different shapes [0064]).  
Regarding claim 5, Gilmartin further discloses that the outer surface having one or more protrusions (Fig. 2a, up/ down portions have bent protrusion going in a left right direction).  
Regarding claim 7, Gilmartin further discloses that the rigid terminal element comprising an external connection part configured to enable electrical connection (Fig. 2a, 210 [0064]).  
Regarding claim 8, Gilmartin further discloses that the cured material comprising cured epoxy (when epoxy is used [0088]).  
Regarding claim 9, Gilmartin further discloses that the cured material being provided within at least a part of the void opening (Fig. 2a-c, 206 is at least partially in opening at bottom of 202a/202b).  
Regarding claim 11, Gilmartin discloses a method for manufacturing an inductive device (Fig. 2a-c, 200), the method comprising: providing a magnetic core (Fig. 2a-c, 202a/202b) forming a void (Fig. 2a, void in 202a/202b) and a void opening (Fig. 2a, bottom opening of 202a/202b); providing a winding (Fig. 2a-c, 204) in the void of the magnetic core (Fig. 2b-2c); providing at least one lead wire (Fig. 2c, 220) extending from the winding (Fig. 2c); providing at least one rigid terminal element (Fig. 2a-c, 210) connected to the winding via the at least one lead wire (Fig. 2c); and providing a curable material (Fig. 2a-c, 206) at least at a part of the void opening (Fig. 2a-c), such that the at least one rigid terminal element being partly embedded in and protruding from the curable material (Fig. 2a-c; [0064]).  
Regarding claim 12, Gilmartin further discloses attaching the rigid terminal element to the lead wire while the winding being accommodated in the void (Fig. 2c, 220 connected to 210).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin et al  (US 2005/0046534) in view of Yamaguchi et al (US 2008/0100407).
Regarding claim 6, Gilmartin fails to teach the claim limitations. 
Yamahuchi teaches that the rigid terminal element (Fig. 4, 1) comprising a metal alloy ([0041]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Yamahuchi to the invention of Gilmartin, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin et al  (US 2005/0046534) in view of Zheng et al (US 2014/0176291).
Regarding claim 10, Gilmartin fails to teach the claim limitations. 
Zheng teaches that the cured material (Fig. 4, 17) being provided within the void of the magnetic core (Fig. 4, 17 inside 11).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Zheng to the invention of Gilmartin, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 14, Gilmartin fails to teach the claim limitations. 
Zheng teaches that the void opening (Fig. 4, top of 11) is facing upwards (Fig. 4, up) during provision of the curable material (Fig. 4, is up when 17 is inserted).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Zheng to the invention of Gilmartin, in order to construct the devices using known techniques in the art to meet user needs based on known design possibilities.
Regarding claim 15, Gilmartin, as modified by Zheng, further teaches that provision of the curable material comprises provision of the curable material to the void of the magnetic core (Zheng Fig. 4, 17 in 11), such that the winding being embedded in the curable material (Zheng, Fig. 4, 14 in 17).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmartin et al  (US 2005/0046534) in view of Iverson et al (US 2005/0017054).
Regarding claim 13, Gilmartin fails to teach the claim limitations. 
Iverson teaches attaching the rigid terminal element to the lead wire comprises cutting the lead wire at a desirable length ([0024]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Iverson to the invention of Gilmartin, in order to construct the devices using known techniques in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
ISHIZAWA et al (US 3430174) teaches relevant art in Fig. 2-3.
Ikenoue et al (US 5559486) teaches relevant art in Fig. 1-2.
Goloff (US 5710535) teaches relevant art in Fig. 1-3.
Volckmann et al (US 6737947) teaches relevant art in Fig. 1-3.
Inaba (US 2013/0135072) teaches relevant art in Fig. 1A-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848